DETAILED ACTION
This is the Office action based on the 17028984 application filed September 22, 2020.  Claims 1-20 are currently pending and have been considered below. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, 13 and 14-18 rejected under 35 U.S.C. 103 as obvious over Schuegraf (U.S. Pat. No. 6015986), hereinafter “Schuegraf”, in view of Shin et al. (U.S. PGPub No. 20160211141), hereinafter “Shin”, and Uhlenbrock et al. (U.S. PGPub. No. 20020055242), hereinafter “Uhlenbrock”:--Claims 1, 2, 3, 4, 7, 10, 13, 14, 15, 16: Schuegraf teaches a method of forming a capacitor, comprisingdepositing an amorphous silicon layer to fill a trench by using a CVD process, then planarizing to remove the portion of the amorphous silicon layer above the trench by using CMP or anisotropic etching to form an electrode structure 24 (Col. 4, Lines 4-10; Fig. 1-2);converting the amorphous silicon layer to tungsten by exposing the amorphous silicon layer to WF6, wherein the structure 24 is substantially is converted to tungsten metal  2O5 layer on the tungsten metal by using CVD process (Col. 5, Lines 12-18).        Schuegraf further teaches that the CVD process for depositing the amorphous silicon layer and the Ta2O5 layer are well known in the art, but is silent about the details of the CVD process.        Schuegraf fails to teach depositing the amorphous silicon layer at about 300°C to about 550°C.        Shin, also directed to depositing an amorphous silicon layer to fill a trench, teaches that the amorphous silicon may be deposited by using disilane at 530°C and 30 Torr (Table 1, Claims 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method taught by Shin to deposit the amorphous silicon in the invention of Schuegraf because Schuegraf teaches depositing the amorphous silicon layer by using a CVD process well known in the art, but is silent about the details of the CVD process, and Shin teaches that amorphous silicon may be deposited by using such process.         Schuegraf fails to teach expanding the tungsten film to form pillars.        Uhlenbrock, also directed to method of forming a capacitor,  teaches that a Ta2O5 layer may be deposited at 450°C by using a gas mixture comprising O2 as a precursor, and that an anneal may be performed at 900°C for 60 seconds in O2 immediately prior to the Ta2O5 layer deposition ([0026]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the CVD 2O5 layer in the invention of Schuegraf because Schuegraf teaches depositing the Ta2O5 layer by using a CVD process well known in the art, but is silent about the details of the CVD process, and Uhlenbrock teaches that a Ta2O5 layer may be deposited by using such process.        It is noted that exposing the tungsten metal to the O2 either during the Ta2O5 layer deposition or during the anneal prior to the CVD deposition would inevitably oxidize the tungsten metal. --Claims 5, 17: It is noted that disilane is the only reactant.--Claims 6, 18: Neither Schuegraf nor Shin teaches to use a plasma CVD for the deposition of the amorphous silicon. 
Claims 8-9 rejected under 35 U.S.C. 103 as obvious over Schuegraf in view of Shin and Uhlenbrock as applied to claim 7 above, and further in view of Fazan et al. (U.S. Pat No. 5985732), hereinafter “Fazan”:--Claims 8, 9: Schuegraf modified by Shin and Uhlenbrock teaches the invention as above, wherein Schuegraf teaches removing the amorphous silicon by anisotropic etching to form an electrode structure for the capacitor.  Schuegraf fails to teach using a bromine-based etchant.        Fazan, also directed for forming a capacitor comprising forming a polysilicon layer over a trench, teaches that the polysilicon layer may be anisotropically etched back to form an electrode structure for the capacitor by using an anisotropic RIE comprising HBr (Col. 5, Lines 52-67; Fig. 1-3).         Therefore, it would have been obvious to one of ordinary skill in the art at the           It is noted that the plasma comprising HBr comprises a hydrogen plasma because HBr comprises hydrogen.
Claims 11-12 and 19 rejected under 35 U.S.C. 103 as obvious over Schuegraf in view of Shin and Uhlenbrock as applied to claims 10 and 15 above, and further in view of Chandrashekar et al. (U.S. PGPub. No. 20130302980), hereinafter “Chandrashekar”:--Claims 11,12, 19: Schuegraf modified by Shin and Uhlenbrock teaches the invention as above.  Schuegraf and Uhlenbrock fail to teach converting the amorphous silicon layer to tungsten comprises WF6 at a temperature 300°C -550°C and 10-100 Torr.Chandrashekar teaches a method of filling a trench with tungsten ([0041]), comprisingforming a trench in a substrate, then forming a layer 1313 in the trench, then forming layer 1325 on the layer 1313;converting layer 1325 to a tungsten layer 1327 by using WF6 at 300°C -400°C and 40 Torr ([0122]);repeating the above two steps to fill the trench with tungsten (Fig. 13A, [0118]).Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method of converting the amorphous silicon layer to tungsten taught by Chandrashekar in the invention of Schuegraf because Schuegraf is silent about the details of converting the amorphous silicon layer to tungsten, and Chandrashekar teaches that such method would be 
Claim 20 rejected under 35 U.S.C. 103 as obvious over Schuegraf in view of Shin, Uhlenbrock, Fazan and Chandrashekar:--Claim 20: Schuegraf modified by Shin, Uhlenbrock and Fazan teaches the invention as in claim 9 above.  Schuegraf modified by Shin, Uhlenbrock and Fazan fail to teach converting the amorphous silicon layer to tungsten comprises WF6 at a temperature 300-550C and 10-100 Torr.
Chandrashekar teaches a method of filling a trench with tungsten ([0041]), comprisingforming a trench in a substrate, then forming a layer 1313 in the trench, then forming layer 1325 on the layer 1313;converting layer 1325 to a tungsten layer 1327 by using WF6 at 300°C -400°C and 40 Torr ([0122]);repeating the above two steps to fill the trench with tungsten (Fig. 13A, [0118]).Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method of converting the amorphous silicon layer to tungsten taught by Chandrashekar in the invention of Schuegraf because Schuegraf is silent about the details of converting the amorphous 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713